By the Court,
Beardsley, J.
This is an ex parte application for the appointment of commissioners to perform a highly important duty. By the statute, (2 R. L. 409, § 178,) the court is to nominate and appoint the commissioners, who are to be “ discreet and disinterested persons, being citizens of the -United States.” To enable the court to perform this duty, affidavits showing the qualifications of the persons named as commissioners should be produced, for in no other way can the duty be intelligibly performed. The motion must be denied.
Ordered accordingly.